DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  The claims 1-16 recite “characterized in that” however in order to improve the form of the claim the examiner suggest amending the claims recitations of “characterized in that” to “comprising” or “wherein”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-16 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
It is unclear in claims 1-16, if any steps are required by the claims or not, because of the method appears to merely reciting features of the exhaust gas after treatment system and describing the functions of the system without any actual operational steps are recited. The claims merely further describe the exhaust gas after treatment system and the functions of the system. For the purposes of treating the claims under prior art, the language is interpreted to merely describing the exhaust system and functions of the system. Examiner suggest amending the claims to clearly recite steps that are being performed by the system. 
In Claim 1, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. For the purposes of the treating the claim under prior art, preamble ends at “characterized in that” in line 27.
In Claims 1, 6-8 and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are actually required or can it be something else or not, therefore lead to confusion over the intended scope of a claim (See MPEP § 2173.05(d)). For the purposes of treating the claim under prior art, the language is interpret as actually requiring the limitation. 
The following errors explicitly found in Claims 1-16 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claims 1-15 are rejected under 112(b) as to not reciting positive steps therefore the claims are not a proposer process claims under 35 U.S.C. 101 (See MPEP 2173.05(q)). The examiner suggest amending claims 1-15 with positively reciting steps to overcome the 101 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0087426 A1 to Dou et. al. (Dou) in view of Pub No. US 2013/0125529 A1 to Ardanese et. al. (Ardanese).

In Reference to Claim 1
Dou teaches (except for the bolded and italic recitations below):
Method for adjusting the loading, in particular the soot loading, of a particulate filter (filter within #120) of an exhaust gas aftertreatment system of an internal combustion engine (14), 
- wherein the exhaust gas aftertreatment system comprises at least two SCR systems (120, 124) and a particulate filter (filter within #120), 
- wherein the first SCR system (120) is, in the direction of flow of the exhaust gas, arranged before or on the particulate filter (filter within #120), or the first SCR system (120) includes the particulate filter (filter within #120), 
- wherein the second SCR system (128) is, in the direction of flow of the exhaust gas, arranged after the particulate filter (filter within #120), 
- wherein, for nitrogen oxide reduction of the nitrogen oxides contained in the exhaust gas which is to be cleaned, a first operating material amount is or can be introduced in a metered manner before the SCR catalyst (120, 128) of the first SCR system (120), 
- wherein, for nitrogen oxide reduction of the nitrogen oxides contained in the exhaust gas which is to be cleaned, a second operating material amount is or can be introduced in a metered manner before the SCR catalyst (120, 124) of the second SCR system (124), 
- and wherein the operating material contains a reducing agent or can be converted into a reducing agent, 
characterised in that 
- the state of loading, in particular the soot loading, of the particulate filter (filter within #120) is determined using a model, in particular using a kinetic model, 
- that, if the determined state of loading is below a previously defined loading range, the first operating material amount is adjusted in such a way that the amount of reducing agent is greater than or equal to the amount of reducing agent necessary for substantially complete nitrogen oxide reduction in accordance with the reaction stoichiometry in the first SCR system (120), 
- and/or that, if the determined state of loading is above a previously defined loading range, the first operating material amount is adjusted in such a way that the amount of reducing agent is less than the amount of reducing agent necessary for substantially complete nitrogen oxide reduction in accordance with the reaction stoichiometry in the first SCR system (120) (system of Dou is capable of performing the function above) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).
Dou teaches determine the soot loading in the filter however Dou does not explicitly teaches (bolded and italic recitations above) the state of loading, in particular the soot loading, of the particulate filter is determined using a model, in particular using a kinetic model. However, it is known in the art before the effective filing date of the claimed invention to determine the state of loading, in particular the soot loading, of the particulate filter is determined using a model, in particular using a kinetic model. For example, Ardanese teaches to determine the state of loading of the particulate filter using a kinetic model. Ardanese further teaches that having such model provides accurate prediction (see at least Ardanese Figs. 1-2 and 21-22, 25, 27-31). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou perform the function of determining the state of load using kinetic model as taught by Ardanese in order to provide accurate prediction.

In Reference to Claim 2
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the second operating material amount is reduced if the first operating material amount is increased (more NOx is reduced in the first SCR therefore less urea is required in the second SCR due to less NOx amount flowing into the second SCR), 
- and/or that the second operating material amount is adjusted in such a way that the amount of reducing agent is greater than or equal to the amount of reducing agent necessary for substantially complete nitrogen oxide reduction in accordance with the reaction stoichiometry in the second SCR system (124) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 3
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the second operating material amount is increased if the first operating material amount is reduced (less NOx is reduced in the first SCR therefore more urea is required in the second SCR due to more NOx amount flowing into the second SCR),
- and/or that the second operating material amount is adjusted in such a way that the amount of reducing agent is greater than or equal to the amount of reducing agent necessary for substantially complete nitrogen oxide reduction in accordance with the reaction stoichiometry in the second SCR system (124) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 4
Method according to claim 1 (see rejection to claim 1 above), characterised in that that the first and second operating material amount is maintained unchanged if the determined state of loading is within the previously defined loading range (124) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 5
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the particulate filter (filter of #120) is a diesel particulate filter or an SCR-coated diesel particulate filter or the particulate filter includes a diesel particulate filter or an SCR-coated diesel particulate filter, 
- and/or that the internal combustion engine (14) is a diesel engine (14) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 6
Method according to claim 1 (see rejection to claim 1 above), characterised in that that the reactions of the particulate filter (filter of #120) relevant to the method are, in addition to real operation, calculated in a model, in particular in a kinetic model, wherein the model corresponds in particular to a mathematical model of the physical model of the particulate filter (filter of #120) used (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 7
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the amount of nitrogen oxides in the exhaust gas which is to be cleaned is determined or calculated before the first SCR system (120), in particular before the SCR catalyst of the first SCR system (120), using a sensor and/or from an engine map, 
- and/or that the amount of nitrogen oxides in the exhaust gas which is to be cleaned is determined or calculated before the first SCR system (120), in particular before the SCR catalyst of the first SCR system (120), using a model, in particular a kinetic model, 
wherein the reactions and/or processes of the petrol engine relevant to the method are, in addition to real operation, calculated using the model, and wherein the model corresponds in particular to a mathematical model of the physical model of the internal combustion engine (14) used (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 8
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the amount of nitrogen oxides in the exhaust gas which is to be cleaned is determined or calculated before the second SCR system (124), in particular the SCR catalyst of the second SCR system (124), using a sensor, 
- and/or that the amount of nitrogen oxides in the exhaust gas which is to be cleaned is determined or calculated before the second SCR system (124), in particular before the SCR catalyst of the second SCR system (124), using models, in particular kinetic models, 
wherein the reactions relevant to the method of the first SCR system (120), in particular of the SCR catalyst, and of the particulate filter (filter of #120) are, in addition to real operation, calculated using the models, wherein the kinetic model corresponds in particular to a mathematical model of the physical models (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 9
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the first SCR system (120) comprises an SCR catalyst (120), an SCR-coated diesel particulate filter (filter of #120) and/or an ammonia slip catalyst, 
- and that the first SCR system (120) comprises a first catalyst and, optionally, a second catalyst arranged after the first catalyst, 
- wherein the first catalyst is the SDPF (120) and, optionally, the second catalyst is the SCR catalyst, 
- or wherein the first catalyst is the SCR catalyst (120) and, optionally, the second catalyst is the SDPF (120), 
- or wherein the first catalyst is the SCR catalyst (120) and, optionally, the second catalyst is the ASC (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).  

In Reference to Claim 10
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the exhaust gas first flows through an SDPF (filter of #120) of the first SCR system and then, optionally, flows through an SCR catalyst of the first SCR system, 
- or that the exhaust gas first flows through an SCR catalyst of the first SCR system (120) and then, optionally, flows through an SDPF (filter of #120) of the first SCR system (120), 
- or that the exhaust gas first flows through an SCR catalyst (120) of the first SCR system (120) and then, optionally, flows through an ASC of the first SCR system (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).  

In Reference to Claim 11
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the second SCR system (124) comprises an SCR catalyst (124) and, optionally, an ASC (132), 
- and that the SCR catalyst (124) is arranged before the ASC (132) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 12
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the exhaust gas first flows through an SCR catalyst (124) of the second SCR system (124) and then, optionally, flows through an ASC (132) of the second SCR system (124) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).  

In Reference to Claim 13
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- a diesel oxidation catalyst (116) is provided before the first SCR system (120), 
- and/or that a (or a further) diesel oxidation catalyst is provided between the first SCR system and the second SCR system, 
- and/or that a (or a further) diesel oxidation catalyst is provided between the first SCR system and the particulate filter (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 14
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- after exiting the internal combustion engine (14) the exhaust gas first flows through a diesel oxidation catalyst (116), 
- and/or that after exiting the first SCR system and before entering the second SCR system the exhaust gas flows through a (or a further) diesel oxidation catalyst, 
- and/or that after exiting the first SCR system and before entering the particulate filter the exhaust gas flows through a (or a further) diesel oxidation catalyst (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 15
Method according to claim 1 (see rejection to claim 1 above), characterised in that 
- the first operating material amount is or can be introduced in a metered manner by means of a first metering device (148), wherein the first metering device is arranged before the first SCR system (120), in particular before the SCR catalyst (120) of the first SCR system (120), 
- and/or that the second operating material amount is or can be introduced in a metered manner by means of a second metering device (152), wherein the second metering device (152) is arranged before the second SCR system, in particular before the SCR catalyst of the second SCR system (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

In Reference to Claim 16
Arrangement, 
- wherein the arrangement comprises an internal combustion engine (14) and an exhaust gas aftertreatment system, 
- wherein the exhaust gas aftertreatment system comprises at least two SCR systems (120, 128) and a particulate filter (filter within #120), characterised in that 
- the arrangement includes a control device (123) to carry out the method according to claim 1 (system of Dou is capable of performing the function above) (see rejection to claim 1 above) (see at least Dou Figs. 1-7 and paragraphs 21-29, 32-44 and 48-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2020/0224576 A1 to Dou et. al (Dou) teaches a first SCR with DPF and second SCR located downstream of the first SCR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 16, 2022